01-15-00621-CV
DATE 7/21/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      7/21/2015 11:48:45 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-24524

VOLUME                       PAGE                       OR          IMAGE # 65135623

DUE 8/19/2015                                         ATTORNEY 09019000

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/21/2015

MOTION FOR NEW TRIAL DATE FILED: 5/18/2015

REQUEST TRANSCRIPT DATE FILED                                        7/20/2015

NOTICE OF APPEAL DATE FILED                                         7/20/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201224524__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: CONTRACT                          CASE STATUS: DISPOSED (FINAL)
STYLE: ECOSORB INTERNATIONAL INC (DBA BI VS SUPPLY PRO INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00004-0003 XPL 09019000 FINE, HARMON K                   D HARMEYER, WIL
_     00002-0003 XPL 09019000 SUPPLY PRO INC                   D HARMEYER, WIL
_     00001-0002 XDF 07431600 ECOSORB INTERNATIONAL INC (DBA D FREEMAN, THOM
_     00013-0001 AGT          TRANSOCEAN OFFSHORE DEEPWATER
_     00012-0001 AGT          TRANSOCEAN HOLDINGS LLC (LIMIT
_     00011-0001 AGT          BP CORPORATION NORTH AMERICA I
_     00010-0001 AGT          BP EXPLORATION AND PRODUCTION
_     00009-0001 3PD          TRANSOCEAN OFFSHORE DEEPWATER

==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 201224524__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: CONTRACT                          CASE STATUS: DISPOSED (FINAL)
STYLE: ECOSORB INTERNATIONAL INC (DBA BI VS SUPPLY PRO INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00008-0001 3PD          TRANSOCEAN HOLDINGS LLC
_     00007-0001 3PD 19723875 BP CORPORATION NORTH AMERICA I      TAYLOR, THOMA
_     00006-0001 3PD 19723875 BP EXPLORATION AND PRODUCTION       TAYLOR, THOMA
_     00004-0002 3PP 09019000 FINE, HARMON K                      HARMEYER, WIL
_     00002-0002 3PP 09019000 SUPPLY PRO INC                      HARMEYER, WIL
_     00005-0001 AGT          SUPPLY PRO INC (A CORPORATION)
_     00004-0001 DEF 09019000 FINE, HARMON K                      HARMEYER, WIL
_     00003-0001 PLT 07431600 BIOCEL TECHNOLOGIES                 FREEMAN, THOM

==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201224524__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: CONTRACT                          CASE STATUS: DISPOSED (FINAL)
STYLE: ECOSORB INTERNATIONAL INC (DBA BI VS SUPPLY PRO INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0001 DEF 09019000 SUPPLY PRO INC                      HARMEYER, WIL
_     00001-0001 PLT 07431600 ECOSORB INTERNATIONAL INC (DBA      FREEMAN, THOM




==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP